Title: From Thomas Jefferson to Lambert, 15 November 1787
From: Jefferson, Thomas
To: Lambert



à Paris ce 15me. 9bre. 1787.

Monsieur Jefferson a l’honneur de faire part à son excellence, Monsieur le Comtrolleur General, qu’il y aura une personne qui partira pour l’Amerique à deux ou trois jours d’ici, et que ce seroit une occasion prompte et sure d’y envoyer les reglemens de commerce, dont Monsieur le Comtrolleur General a eu la bonté de s’occuper, si ces reglemens sont fixés. Le moment est d’autant plus interessant qu’à l’arrivée de cette personne en Amerique, touts les corps legislatifs seront probablement en seance. Monsieur Jefferson espere qu’il n’y a point d’indiscretion à donner cette information à Monsieur le Comtrolleur general. Il le prie d’agreer l’hommage de ses respects très humbles.
